PER CURIAM.
We reverse and remand the appellant’s order of probation with the instruction that the trial court conform the order to exactly reflect its oral pronouncement. As it presently reads, the order appears to place the appellant on probation on “All Counts.” The record indicates that the trial court placed the appellant on five years probation only on Counts 82, 84, 86 and 88.
We have reviewed the remaining issues and find that they are without merit.
REVERSED AND REMANDED WITH INSTRUCTIONS.
LETTS, WALDEN and POLEN, JJ., concur.
Judge WALDEN was assigned to panel after oral argument.